      Case 5:18-cv-02175-AG-KK Document 1 Filed 10/12/18 Page 1 of 5 Page ID #:1



 1   SEYFARTH SHAW LLP
     Christian J. Rowley (SBN 187293)
 2   crowley@seyfarth.com
     Kerry Friedrichs (SBN 198143)
 3   kfriedrichs@seyfarth.com
     Parnian Vafaeenia (SBN 316736)
 4   pvafaeenia@seyfarth.com
     560 Mission Street, 31st Floor
 5   San Francisco, California 94105
     Telephone: (415) 397-2823
 6   Facsimile: (415) 397-8549
 7   Attorneys for Defendants
     KAISER FOUNDATION HEALTH PLAN, INC.,
 8   KAISER FOUNDATION HOSPITALS, AND
     SOUTHERN CALIFORNIA PERMANENTE
 9   MEDICAL GROUP
10

11
                              UNITED STATES DISTRICT COURT
12
                             CENTRAL DISTRICT OF CALIFORNIA
13

14
     TIFFANY GRETLER, an individual on                Case No.
15   behalf of herself and all others similarly
     situated; LAURA CARMONA, an                      DEFENDANTS KAISER
16   individual on behalf of herself and all others   FOUNDATION HEALTH PLAN,
     similarly situated; SHELIA TAYLOR an             INC., KAISER FOUNDATION
17   individual on behalf of herself and all others   HOSPITALS, AND SOUTHERN
     similarly situated; SHALYSE KEMP an              CALIFORNIA PERMANENTE
18   individual on behalf of herself and all others   MEDICAL GROUP’S NOTICE OF
     similarly situated,                              REMOVAL OF CIVIL ACTION
19
                     Plaintiffs,                      (Riverside County Superior Court Case
20                                                    No. RIC 1805047)
           v.
21
     KAISER FOUNDATION HEALTH PLAN,
22   INC., a corporation; KAISER
     FOUNDATION HOSPITALS, a
23   corporation; SOUTHERN CALIFORNIA
     PERMANENTE MEDICAL GROUP, a
24   partnership; and DOES 1 through 10
     inclusive,
25
                     Defendants.
26

27

28


                          DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
      Case 5:18-cv-02175-AG-KK Document 1 Filed 10/12/18 Page 2 of 5 Page ID #:2



 1         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
 2   DISTRICT OF CALIFORNIA AND TO PLAINTIFFS AND THEIR ATTORNEYS OF
 3   RECORD:
 4         PLEASE TAKE NOTICE that Defendants KAISER FOUNDATION HEALTH
 5   PLAN, INC., KAISER FOUNDATION HOSPITALS, AND SOUTHERN
 6   CALIFORNIA PERMANENTE MEDICAL GROUP (“Defendants”) hereby remove the
 7   above-referenced action from the Superior Court of the State of California for the County
 8   of Riverside to the United States District Court for the Central District of California,
 9   pursuant to 28 U.S.C. sections 1331, 1441.
10                        PLEADINGS, PROCESSES, AND ORDERS
11         1.      On March 13, 2018, Plaintiffs TIFFANY GRETLER, LAURA
12   CARMONA, SHELIA TAYLOR, and SHALYSE KEMP (“Plaintiffs”) filed a purported
13   Class Action Complaint for Damages, Restitution, and Injunctive Relief (the
14   “Complaint”) against KAISER FOUNDATION HEALTH PLAN, INC. (“KFHP”), in the
15   Superior Court of the State of California for the County of Riverside, entitled Tiffany
16   Gretler, et al. v. Kaiser Foundation Health Plan, Inc., et al., Case No. RIC 1805047.
17   Plaintiffs asserted claims for (1) failure to pay overtime compensation (Cal. Lab. Code §§
18   510, 1194, 1198, 1199, and Wage Order 4-2001); (2) failure to provide compliant meal
19   breaks (Cal. Lab. §§ 226.7 and 512 and Wage Order 4-2001); (3) failure to provide
20   compliant rest periods (Cal. Lab. § 226.7 and Wage Order 4-2001); (4) failure to provide
21   accurate itemized wage statements (Cal. Lab. § 226(a)); and (5) Unfair Competition (Bus.
22   & Prof. Code § 17200).
23         2.     On March 20, 2018, Plaintiff mailed copies of the Complaint, Summons,
24   Certificate of Counsel, Case Information Sheet, and Declaration for Court Assignment to
25   Defendant KFHP pursuant to section 415.30 of the California Code of Civil Procedure.
26   True and correct copies of these documents are attached hereto as Exhibit A. On April
27   19, 2018, Defendant KFHP filed its Answer to Plaintiffs’ Complaint in the Superior
28

                                                  1
                          DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
      Case 5:18-cv-02175-AG-KK Document 1 Filed 10/12/18 Page 3 of 5 Page ID #:3



 1   Court of California for the County of Riverside. A true and correct copy of the Answer is
 2   attached hereto as Exhibit B.
 3         3.     On October 3, 2018, Plaintiffs filed a First Amended Complaint for
 4   Damages, Restitution, and Injunctive Relief (the “Amended Complaint”) against
 5   Defendants KAISER FOUNDATION HEALTH PLAN, INC., KAISER FOUNDATION
 6   HOSPITALS, AND SOUTHERN CALIFORNIA PERMANENTE MEDICAL GROUP
 7   (“Defendants”) in the same action. The Amended Complaint purports to assert causes of
 8   action for: (1) failure to pay overtime compensation (Cal. Lab. Code §§ 510, 1194, 1198,
 9   1199, and Wage Order 4-2001); (2) failure to provide compliant meal breaks (Cal. Lab.
10   §§ 226.7 and 512 and Wage Order 4-2001); (3) failure to provide compliant rest periods
11   (Cal. Lab. § 226.7 and Wage Order 4-2001); (4) failure to provide accurate itemized
12   wage statements (Cal. Lab. § 226(a)); (5) failure to pay all wages owed upon termination
13   (Cal. Lab. §§ 201-203); (6) violations of the Private Attorneys General Act; (7) Unfair
14   Competition (Bus. & Prof. Code § 17200); and (8) violations of the Fair Labor Standards
15   Act (“FLSA”) (29 U.S.C. §§ 201 et seq.). A true and correct copy of the Amended
16   Complaint is attached hereto as Exhibit C.
17         4.     On October 9, 2018, Defendants filed their Answer to Plaintiffs’ Amended
18   Complaint in the Superior Court of California for the County of Riverside. A true and
19   correct copy of the Answer to the Amended Complaint is attached hereto as Exhibit D.
20         5.     Exhibits E through N constitute all remaining pleadings, process, and orders
21   filed in the state court action. Exhibits A through N constitute all pleadings, process, and
22   orders filed in the state court action within the meaning of 28 U.S.C. § 1446(a).
23                                TIMELINESS OF REMOVAL
24         6.     This Notice of Removal is filed within thirty days of receipt by Defendants
25   of a copy of a pleading, motion, order or other papers from which it could first be
26   ascertained that the case is one which is removable. On October 3, 2018, Plaintiffs filed
27   the Amended Complaint, which alleged a cause of action for violation of the FLSA.
28   Thus, this Notice of Removal is therefore filed within thirty days of service of a copy of
                                                  2
                          DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
      Case 5:18-cv-02175-AG-KK Document 1 Filed 10/12/18 Page 4 of 5 Page ID #:4



 1   the initial pleading setting forth the claim for relief upon which this action is based, and is
 2   timely pursuant to 28 U.S.C. section 1446(b).
 3                            FEDERAL QUESTION JURISDICTION
 4         7.      This case is one over which the Court has original jurisdiction under 28
 5   U.S.C. Section 1441, since Plaintiffs’ purported eighth cause of action asserts claims
 6   under the FLSA, 29 U.S.C. section 201, et seq., a federal statute.
 7         8.      Plaintiffs allege that Defendants misclassified Time System Coordinators as
 8   exempt employees, and that they therefore failed to pay them overtime wages, in
 9   violation of the FLSA. Because Plaintiffs’ cause of action arises under, and requires
10   interpretation of the FLSA, this claim can be removed pursuant to 28 U.S.C. sections
11   1331, 1441.
12                               SUPPLEMENTAL JURISDICTION
13         9.      Plaintiffs also assert claims alleging failure to pay overtime, meal period
14   violations, rest period violations, failure to timely pay wages, inaccurate wage statements,
15   unfair competition, and violations of the Private Attorneys General Act. These claims all
16   fall within this Court’s supplemental jurisdiction, pursuant to 28 U.S.C. section 1367, as
17   they relate to and emanate from the same facts and transactions underlying Plaintiffs’
18   federal law claim, thus forming part of the same “case or controversy.” Accordingly,
19   pursuant to 28 U.S.C. section 1441, Defendants are entitled to removal all of Plaintiffs’
20   claims to this Court.
21                                              VENUE
22         10.     Venue lies in Eastern Division of the United States District Court for the
23   Central District of California pursuant to 28 U.S.C. sections 1441(a), 1446(a), and
24   84(c)(1). This action was originally brought in the Superior Court of the State of
25   California, County of Riverside, which is located within the Eastern Division of the
26   Central District of California. Therefore, venue is proper because it is the “district and
27   division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).
28

                                                   3
                             DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
      Case 5:18-cv-02175-AG-KK Document 1 Filed 10/12/18 Page 5 of 5 Page ID #:5



 1                                 NOTICE TO STATE COURT
 2            11.   This Notice of Removal promptly will be served on Plaintiffs and filed with
 3   the Clerk of the Superior Court of the State of California for the County of Riverside, as
 4   required by law.
 5            WHEREFORE, Defendants pray that the above action now pending before the
 6   Superior Court of the State of California for the County of Riverside be removed to this
 7   Court.
 8   DATED: October 12, 2018                 Respectfully submitted,
 9                                           SEYFARTH SHAW LLP
10

11                                           By: /s/ Parnian Vafaeenia
12
                                                Christian J. Rowley
                                                Kerry Friedrichs
13
                                                Parnian Vafaeenia
                                                Attorneys for Defendants
14
                                                KAISER FOUNDATION HEALTH PLAN,
                                                INC., KAISER FOUNDATION HOSPITALS,
15
                                                AND SOUTHERN CALIFORNIA
                                                PERMANENTE MEDICAL GROUP
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  4
                           DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
